Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 19,
2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00179-CV


                     ELIZABETH CARDONA, Appellant

                                        V.

                STARTEX TITLE COMPANY, LLC, Appellee

                   On Appeal from the 189th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-12614


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed January 23, 2015. On May 8,
2015, appellant filed a motion to dismiss the appeal pursuant to settlement. See
Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Justices Boyce, McCally, and Donovan